Citation Nr: 1513403	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for esophageal achalasia.  


REPRESENTATION

Appellant represented by:	K. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from March 1979 to April 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied compensation under the provisions of 38 U.S.C.A. § 1151 for esophageal surgery complications.  In February 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In the January 2010 notice of disagreement (NOD), the Veteran's attorney advanced that service connection for esophageal surgical complications was warranted.  The issue of service connection for a gastrointestinal disorder to include esophageal surgical complications has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 is warranted for esophageal achalasia as the claimed disorder was incurred as the result of improper and/or negligent VA treatment of a Methicillin-resistant Staphylococcus aureus (MRSA) infection at the Decatur VA Medical Center (VAMC) in October 1989 and a subsequent May 1992 Heller myotomy and Belsey Mark IV procedure performed at the VAMC.  The Veteran's attorney requests that the Veteran's appeal be remanded to the AOJ so that VA clinical documentation pertaining to the Veteran's treatment at the VAMC between January 1989 and December 1995 including her relevant signed consent forms may be associated with the record.  

A November 1989 VA hospital summary indicated that the Veteran was diagnosed with a MRSA infection.  She was treated by VA medical personnel with the placement of two central lines and a Vancomycin infusion.  The Veteran's signed consent to the procedures is not of record.  

A June 1992 VA hospital summary indicates that the Veteran was diagnosed with achalasia and underwent a May 1992 Heller esophageal myotomy and a Belsey Mark IV procedure.  The Veteran's signed consent for the procedures is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran between January 1989 and December 1995 including copies of the Veteran's signed consent to both the October 1989 and November 1989 VA treatment and the May 1992 Heller esophageal myotomy and a Belsey Mark IV procedure performed at the Decatur, Georgia, VAMC be forwarded for incorporation into the record.  If documentation of the Veteran's written informed consent to the cited VA treatment is not located, a written statement to that effect should be prepared and incorporated into the record and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Then readjudicate the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for esophageal achalasia.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

